Citation Nr: 9931755	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-20 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for varicose veins in 
the right leg.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

The veteran served from August 1963 to August 1965.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a September 1998 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Louisville, Kentucky 
(hereinafter "RO"), which denied entitlement to service 
connection for varicose veins in the right leg, a right 
inguinal hernia, and acute low back strain.  During his 
January 1999 personal hearing, the veteran withdrew the issue 
of service connection for his hernia.


FINDINGS OF FACT

1.  The record contains no competent medical evidence of a 
nexus between the veteran's varicose veins in the right leg 
and his period of active service.  

2.  The record contains no competent medical evidence of a 
nexus between the veteran's low back disorder and his period 
of active service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for varicose veins in the 
right leg.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 
3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from August 1963 to August 
1965.  

Service medical records contain the Report of Medical 
Examination from the veteran's November 1961 pre-induction 
physical.  The veteran's vascular system, lower extremities, 
and spine and other musculoskeletal were all noted as normal.  
The Summary of Defects and Diagnoses noted "none."  The 
veteran did not self-report any complaints or past 
conditions.  

The Report of Medical Examination from the veteran's August 
1963 induction physical noted the veteran's vascular system, 
lower extremities, and spine and other musculoskeletal as 
normal.  The veteran did not self-report any complaints or 
past conditions referable to the disabilities at issue.

Service medical records show that in May 1964 the veteran was 
seen for complaints of back pain that began as a result of a 
training accident one week earlier.  He reported wrenching 
his back.  During the examination straight leg raising was 
negative, reflexes were active and equal, and range of motion 
was not limited.  The examiner noted tenderness of the 
paravertebral L2-L3 area.  The impression given was mild 
acute low back strain.  He was to have no physical training 
for the remainder of the week.  

The Report of Medical Examination from the veteran's June 
1965 separation physical noted the veteran's vascular system, 
lower extremities, and spine and other musculoskeletal as 
normal.  The Summary of Defects and Diagnoses noted "none."  
The veteran did not self-report any complaints or past 
conditions concerning the disabilities at issue.  

VA outpatient records indicate the veteran was seen in 
September 1997 for complaints of back pain.  The veteran 
reported that he felt something "slipped out of place."  
The examiner noted tenderness at L2-L4 and gave his 
diagnostic impression as degenerative joint disease and an 
old facet trauma at L3.  The veteran was seen in March 1998 
for complaints of low back pain.  The examiner took note that 
the veteran reported he had an in-service injury and claimed 
he was told he had a slipped disc.  The X-rays revealed an 
old compression of the L3 body and disc space narrowing at 
L1-L2 with spurring.  The impression given was chronic low 
back pain secondary to degenerative disc disease. 

In January 1998 the veteran filed a claim for compensation 
for degenerative arthritis of the spine and varicose veins in 
the right leg.  

In May 1998 the veteran submitted a letter signed by [redacted] 
[redacted].  Ms. [redacted] wrote that she has known the veteran 
for six years.  She has witnessed times when the veteran was 
unable to work as a barber due to back and legs pains.  On 
numerous occasions she has witnessed the veteran unable to 
move or lift items due to the pain.  Ms. [redacted] indicated that 
the veteran has consistently maintained that his problems 
began while he was in the service.  

In May 1998 the veteran submitted a letter signed by [redacted] 
[redacted].  Ms. [redacted] wrote that she has known the veteran for ten 
years.  During that time the veteran has been unable to stand 
or sit for long periods of time or to engage in strenuous 
activity due to his back and leg pain.  Ms. [redacted] indicated 
that the veteran has consistently maintained that his 
problems began when he was injured in the service.  

In June 1998 the veteran submitted a Statement in Support of 
Claim in which he wrote the following: "I request to have my 
lower back condition due to [injury] in service be made 
service connected."  

In June 1998 the veteran underwent a VA examination for 
complaints of varicose veins.  The veteran reported he was 
diagnosed with symptomatic varicose veins in service.  
Following the examination the diagnosis was varicose veins, 
of the right lower extremity.  

At his January 1999 hearing before the RO, the veteran 
testified that he injured his back in May 1964 while on 
jungle training, and that the medics told him that he had a 
slipped disc.  The only treatment he received was pain 
medication and a period of light duty.  While in service he 
had his back massaged, which relieved the pain.  His back did 
not bother him much until after he left the service.  In 1965 
he testified that he began seeing Hazel Movell, a 
chiropractor.  Ms. Movell died around 1991 and the veteran 
reported he had been unable to obtain any of those treatment 
records.  Most recently the veteran has been seen at the VA 
Medical Center in Lexington, Kentucky.  One VA doctor, whom 
the veteran did not name, allegedly told him that his 
arthritis was related to his in-service back injury.  The 
veteran stated his belief that the records of this treatment 
are in the claims file.

The veteran also testified at the hearing about his varicose 
veins, which he said began while he was in the service.  The 
seat of the reconnaissance vehicle the veteran drove cut off 
the circulation to his legs.  The veteran stated that he went 
on sick call several times as a result of his legs.  The 
veteran testified that he has not been treated for complaints 
regarding his legs since leaving the service.  

The decision of the Hearing officer was provided in a 
Supplemental Statement of the Case in February 1999.  The 
veteran's testimony and that he reported that a VA doctor 
told him his back was related to service was noted.  The VA 
records which had been obtained were identified.  It was 
noted that the veteran's reported history was not medical 
evidence.  The veteran was advised that he needed to submit 
medical evidence to link his current back disability to 
service.  The veteran responded that he had presented his 
case to the best of his ability.


Analysis

The veteran contends the RO erred in failing to grant service 
connection for varicose veins in the right leg and a low back 
disorder.  

Service connection may be granted for disability due to an 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
The threshold question before the Board, however, is whether 
the veteran has presented a well-grounded claim for service 
connection. The veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Grivois v. Brown, 6 Vet.App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  While 
the claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1469 (Fed. Cir. 1997).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Epps 
at 1468; Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  In 
addition, certain diseases, such as arthritis, when manifest 
to a compensable degree within one year after the veteran's 
military service ended, may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  

Alternatively, a claim for service connection may be 
established as well grounded by presentation of sufficient 
evidence, regardless of its date, showing that the veteran 
had a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  38 C.F.R. § 3.303(b) (1999).  If the chronicity 
provision is not applicable, a claim still may be well 
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-97 
(1997). 

Where the determinative issue involves medical causation or 
medical diagnosis, medical evidence to the effect that the 
claim is plausible or possible is required in order for a 
claim to be considered well grounded.  Epps at 1468; 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Evidentiary 
assertions by a claimant are accepted as true for purposes of 
determining whether a claim is well grounded, but the 
exception to that rule is where the evidentiary assertion is 
inherently incredible or when it is beyond the competence of 
the person making it.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions; 
therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  

As discussed below, neither of the veteran's claims for 
service connection is well grounded.  

A. Varicose Veins of the Right Leg

The June 1998 VA examination clearly shows that the veteran 
has varicose veins of the right leg.  The veteran testified 
at his January 1999 RO hearing that he was treated in service 
for varicose veins and reported a similar history during his 
VA examination.  Service medical records, however, contain no 
mention of the veteran receiving such treatment.  As 
discussed above, because of his lack of medical training or 
experience, the veteran's testimony regarding medical 
diagnosis or causation is not sufficient to well ground his 
claim.  Thus, while the Board does not doubt the sincerity of 
the veteran's belief, there is no competent evidence showing 
he had varicose veins of the right leg in service.  Further, 
the file does not contain competent medical evidence of a 
nexus between the veteran's current varicose veins and any 
event from his period of active duty.

Similarly, although the veteran reports first experiencing 
varicose veins in service and continuing thereafter, the 
record lacks competent medical evidence of a nexus between 
his current condition and his reported complaints of 
continuous symptoms since service.  Although lay testimony 
may be used to show service connection by continuity of 
symptomatology, as well as to show a nexus between the 
continuity of symptomatology and the present disability when 
"such a relationship is one as to which a lay person's 
observation is competent," Savage at 495-98, a lay person is 
not generally competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Id.  The contentions of the 
veteran, [redacted], and [redacted] regarding his in-
service injury and post-service conditions have been 
considered.  However, as lay persons, they have no competence 
to establish the etiology of his varicose veins.  Their lay 
assertions in this regard will not suffice to make the 
veteran's service connection claim well grounded.  Espiritu 
at 495; Grottveit at 93.  Indeed, while the VA examiner in 
1998 noted the veteran's reported history of having varicose 
veins in service, the actual diagnosis was limited to his 
current disability without any finding linking them to 
service.  The veteran has testified that he did not seek 
medical treatment for varicose veins following service and 
the present record contains no competent medical evidence 
linking this disorder to service.  Thus, the veteran has not 
established his claim as well grounded under the continuity 
of symptomatology provision of 38 C.F.R. § 3.303(b) (1999).  

In view of the foregoing, the Board finds the elements of a 
plausible claim for service connection for varicose veins in 
the right leg are not present.



B. Low Back Disorder

VA outpatient records from September 1997 indicate that the 
veteran has degenerative joint disease.  Further, VA 
outpatient records from March 1998 indicate that the veteran 
has chronic low back pain secondary to degenerative joint 
disease.  Thus, the record establishes that the veteran 
currently has degenerative joint disease.  Service medical 
records establish that in 1964 the veteran injured his back, 
with the examiner giving his impression as mild acute low 
back strain.  At his RO hearing the veteran testified that he 
was told at the time of the injury that he had a slipped 
disc.  While the service medical records do not indicate a 
slipped disc, the record does establish that the veteran had 
an in-service injury to his back.  The record does not, 
however, contain competent medical evidence of a nexus 
between the in-service injury and the veteran's current 
degenerative joint disease.  While both VA examiners made 
mention of the condition of the veteran's L3 body, neither 
linked his current condition to the in-service injury, which 
was evaluated at the time as an acute strain rather than a 
slipped disc.  The Board does not doubt that the veteran 
sincerely believes that his current back disability is 
related to service; however, as discussed above, the 
veteran's testimony regarding medical diagnosis or causation 
is not sufficient to well ground his claim.  While the 
veteran also testified that a VA physician told him his back 
disorder was related to service, the actual VA records 
included his reported history, but no actual finding by the 
examiner that his current back disability was related to 
service.  The absence of medical evidence to relate his 
current back disability to service was also noted in the 
Supplemental Statement of the Case provided to him in 
February 1999, following his personal hearing at the RO.  The 
veteran's claim is not accompanied by competent medical 
evidence of a nexus between his current back disorder and his 
period of active duty.

Similarly, although the veteran reports experiencing back 
pain since leaving duty, the record lacks competent medical 
evidence of a nexus between his current condition and his 
complaints of continuous post-service symptoms.  As discussed 
above, a lay person is not generally competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  The contentions 
of the veteran, [redacted], and [redacted] regarding his 
in-service injury and post-service conditions have been 
considered.  However, as lay persons, they have no competence 
to establish the etiology of his back pain.  Their lay 
assertions in this regard will not suffice to make the 
veteran's service connection claim well grounded.  Espiritu 
at 495; Grottveit at 93.  Thus, the veteran has not 
established his claim as well grounded under the continuity 
of symptomatology provision of 38 C.F.R. § 3.303(b) (1999).  

In view of the foregoing, the Board finds the elements of a 
plausible claim for service connection for a low back 
disorder are not present.  

C. Conclusion

In the absence of a well-grounded claim, the VA has no duty 
to assist the veteran in developing the record to support his 
claims for service connection.  See Epps, 126 F.3d at 1469.  
In addition, as the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  As discussed above it appears that the 
VA treatment records identified by the veteran have been 
obtained by the RO and the veteran has not indicated that 
there are additional VA records that would be relevant to his 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. 
Cir. 1997).  The Board views the Statement of the Case and 
Supplemental Statements of the Case provided by the RO and 
its discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claims, and to explain 
why his current attempt fails.  Robinette v. Brown, 8 
Vet.App. 69, 77-79 (1995).


ORDER

Service connection for varicose veins in the right leg is 
denied.  

Service connection for a low back disorder is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

